Case 1:20-cv-03747-NRN Document 43 Filed 03/11/21 USDC Colorado Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                        Magistrate Judge N. Reid Neureiter

Civil Action No: 20-cv-03747-NRN               Date: March 11, 2021
Courtroom Deputy: Stacy Libid                  FTR: Courtroom C204

 Parties:                                      Counsel:

 KEVIN O’ROURKE,                               Ernest Walker
 NATHANIEL L. CARTER,
 LORI CUTUNILLI,
 LARRY D. COOK,
 ALVIN CRISWELL,
 KESHA CRENSHAW,
 NEIL YARBROUGH, and
 AMIE TRAPP,

      Plaintiffs,

 v.

 DOMINION VOTING SYSTEMS INC., a Delaware      Bridget DuPey
 corporation,                                  David Meschke
 FACEBOOK, INC., a Delaware corporation,       Stanley Garnett
 CENTER FOR TECH AND CIVIC LIFE, an Illinois   Craig Streit
 non-profit organization,                      Joshua Lipshutz
 MARK E. ZUCKERBERG, individually,             Ryan Bergsieker
 PRISCILLA CHAN, individually,                 Heather Meingast
 BRIAN KEMP, individually,                     Louis Fisher
 BRAD RAFFENSPERGER, individually,             Charlene McGowan
 GRETCHEN WHITMER, individually,               Marcella Coburn
 JOCELYN BENSON, individually,
 TOM WOLF, individually,
 KATHY BOOCKVAR, individually,
 TONY EVERS, individually,
 ANN S. JACOBS, individually,
 MARK L. THOMSEN, individually,
 MARGE BOSTELMAN, individually,
 JULIE M. GLANCEY,
 DEAN KNUDSON, individually,
 ROBERT F. SPINDELL, JR, individually, and
 DOES 1-10,000,
Case 1:20-cv-03747-NRN Document 43 Filed 03/11/21 USDC Colorado Page 2 of 2




    Defendants.


                                 COURTROOM MINUTES


TELEPHONIC STATUS CONFERENCE

11:00 a.m.    Court in session.

Court calls case. Appearance of counsel.

Discussion regarding consent/non-consent.

This matter is before the Court regarding Facebook, Inc.’s Motion to Strike Plaintiffs’
Response and Brief in Opposition to Facebook’s Motion to Dismiss [Docket No. 42] and
Plaintiff’s oral request for leave to file an Amended Complaint.

Arguments by counsel.

For the reasons set forth on the record, it is

ORDERED: Defendant Facebook, Inc.’s Motion to Strike Plaintiffs’ Response and Brief
         in Opposition to Facebook’s Motion to Dismiss [Docket No. 42] is
         DENIED. The Court will allow a 15-page limit on any replies filed by
         Defendants in support of motions to dismiss.

ORDERED: Plaintiff shall file a written Motion for Leave to File an Amended Complaint,
         with the proposed Amended Complaint attached in redline, on or before
         March 15, 2021. Defendants’ shall file any oppositions to the response on
         or before March 29, 2021. Plaintiff shall file a reply on or before April 8,
         2021. The Court will issue a written ruling.

11:38 a.m.    Court in recess.

Hearing concluded.
Total in-court time: 00:38

*To order transcripts of hearings, please contact either Patterson Transcription
Company at (303) 755-4536 or AB Litigation Services at (303) 629-8534.




                                                 2
